IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                     NOVEMBER SESSION, 1996




LARRY DARNELL LAKE,                )
                                   )   No. 02C01-9512-CC-00378
      Appellant                    )
                                   )   HARDEMAN COUNTY
vs.                                )
                                   )   Hon. Jon Kerry Blackwood, Judge
STATE OF TENNESSEE,                )

      Appellee
                                   )
                                   )
                                       (Post-Conviction)       FILED
                                                                   Dec. 16, 1996

                                                               Cecil Crowson, Jr.
For the Appellant:                     For the Appellee:           Appellate Court Clerk


Pro Se                                 Charles W. Burson
Larry Darnell Lake #115184             Attorney General and Reporter
Cold Creek Correctional Facility
Henning, TN 38041-1000                 Cyril V. Fraser
                                       Assistant Attorney General
                                       Criminal Justice Division
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493


                                       Elizabeth T. Rice
                                       District Attorney General

                                       Jerry Norwood
                                       Asst. District Attorney General
                                       302 Market Street
                                       Somerville, TN




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                            OPINION



        The appellant, Larry Darnell Lake, pled guilty, on May 9, 1988, to two

counts of armed robbery. Subsequently, the Hardeman County Circuit Court

sentenced the appellant to forty years imprisonment on each count to run

concurrently. No direct appeal was taken. On April 29, 1989, the appellant

timely filed a petition for post-conviction relief alleging ineffective assistance of

counsel. The trial court dismissed the petition. On January 18, 1995, the

appellant filed a second post-conviction petition alleging the ineffectiveness of

post-conviction counsel. This petition was dismissed as time-barred. The

appellant now appeals this dismissal.



        We agree with the trial court's finding that the applicable three year statute

of limitations barred the appellant's petition. Tenn. Code Ann. § 40-30-102

(1986 Supp.) (repealed). In addition to the expiration of the limitations period,

the appellant fails to allege a cognizable ground for post-conviction relief. Post-

conviction relief may only be granted when the conviction or sentence is void or

voidable because of an abridgement of a constitutional right. Overton v. State,

874 S.W.2d 6, 11 (Tenn. 1994) (citations omitted). The appellant's petition

alleges ineffectiveness of post-conviction counsel. There is no constitutional

right to the effective assistance of counsel in post-conviction proceedings. See

Pennsylvania v. Finley, 481 U.S. 551, 554-555, 107 S.Ct. 1990, 1993 (1987);

House v. State, 911 S.W.2d 705, 711 (Tenn. 1995), cert. denied, --U.S.--, 116

S.Ct. 1685 (1996). As such, the appellant's reliance upon Burford v. State, 845

S.W.2d 204 (Tenn. 1992), and Sands v. State, 903 S.W.2d 297 (Tenn. 1995), is

misplaced.1 We affirm the judgment of the trial court.

                                          ____________________________________
                                          DAVID G. HAYES, Judge


        1
          These decisions set forth a three step process to determ ine whether the strict application
of the three year lim itations period violates one's due process rights.

                                                 2
CONCUR:


__________________________
GARY R. WADE, Judge


__________________________
WILLIAM M. BARKER, Judge




                             3